Appellant insists that the judgment of conviction herein should be reversed because of insufficient evidence, the main contention being as to uncertainty in the identity of the cow found in Fisher's possession, and traced back to appellant, as the same animal stolen from Bell. The owner and his son claimed that the cow stolen was marked with a swallow fork in the left ear when stolen. Appellant insists that because Fisher — a State's witness — testified that he cut the mark in the ear after buying the cow the evidence is so uncertain as to identity that the conviction should not stand. The conflict in the regard mentioned is in the record and if the mark in question was the only means of identification the challenge to the sufficiency of the evidence would be difficult to meet. Nature and accident appear to have operated largely in placing identifying marks on this particular animal. Nature endowed her with a peculiar shaped mouth which seemed hard to describe, but was noticeable. Accident had caused the loss of one of her horns and the stub left after the horn slipped off was another peculiarity. After the cow was recovered by the owner and turned back into the pasture where her calf was it seemed to recognize its mother although she had been away from home for three months. While Fisher's evidence about the mark is in conflict with the evidence of the owner and his son we regard the other evidence as conclusive on the question of identity.
The motion for rehearing is overruled.